Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 1/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,955,339 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 1-5 and 7-15 allowed.
As to claims 1 and 7-15, the prior art of record, taken alone or in combination, fails to disclose or render obvious a droplet sensor comprising: 
an optical cover having a curved surface that forms a part of a spheroid; 
a light source positioned at a first focal point of an ellipse;
a photodetector positioned at a second focal point of the ellipse;
wherein the optical cover is a transparent solid with respect to a wavelength of the light source, the transparent solid having a first spherical space and a second spherical space at a bottom, the light source being positioned inside the first spherical space and the photodetector being positioned inside the second spherical space, in combination with the rest of the limitations of claim 1.
As to claims 2-5, the prior art of record, taken alone or in combination, fails to disclose or render obvious a droplet comprising: 

a photodetector positioned at a second focal point of the ellipse;
wherein the transparent solid has a cavity at the second focal point of the ellipse, and the photodetector is provided in the cavity, an interface between the cavity and the transparent solid is a transmitting and scattering surface, in combination with the rest of the limitations of claim 4.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA H MERLINO whose telephone number is (571)272-2421.  The examiner can normally be reached on Mondays and Thursdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached at 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Amanda H Merlino/
Patent Examiner
Art Unit 2877							
January 28, 2022

/Shawn Decenzo/Primary Examiner, Art Unit 2877